DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The generic placeholders listed above are claimed with language that describes the function of the generic placeholders. However, the claims do not provide structure for any of the generic placeholders. Therefore, the listed claims are interpreted under 35 USC 112(f). 
The instant specification in 0022 and 0027 explains that the generic placeholders have the structure of a digital computer that includes a CPU, memory, etc. Therefore, the generic placeholders will be interpreted as being any computer that can perform the claimed functions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claim 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,449,639 in view of Shapiro et al (US PUB. 20170235293, herein Shapiro).

16902558 Claim 1: 
US PAT. 10449639 Claim 1:

A machining route display device for displaying a machining route in a laser machine for laser machining a workpiece with a laser output from a laser machining head while relatively moving the laser machining head and the workpiece with at least one drive shaft, the device comprising:
A machining route display device configured to display a machining route in a laser machine configured to machine a workpiece by using a laser output from a laser machining head, while relatively moving the laser machining head and the workpiece by using at least one drive shaft, the machining route display device comprising:

a positional information acquiring section configured to acquire positional information of the at least one 


a laser machining head coordinate calculator configured to calculate a coordinate value of the laser machining head from the positional information of the at least one drive shaft and machine configuration information of the laser machine,
a laser machining head coordinate calculator configured to calculate a coordinate value of the laser machining head from the positional information of the at least one drive shaft and machine configuration information of the laser machine;

a first data acquiring section configured to acquire first data relating to the laser machining,
a laser output acquiring section configured to acquire a laser output value of the laser output from the laser machining head;
The laser output value corresponds to the first data
a second data acquiring section configured to acquire second data relating to the laser machining,


a first display format setting section configured to set at least one of a display color of the first data and a shade of 


[a second display format setting section] configured to set at least one of a display color of the [second data] and a shade of the display color as a display format of the [second data], 
a display format setting section configured to set at least one of a display color of the laser and a density degree of the display color as a display format;

and a display section configured to display the machining route based on coordinate values of the laser machining head calculated by the laser machining head coordinate calculator and the display formats set by the first display format setting section and the second display format setting section
a display format setting section configured to set at least one of a display color of the laser and a density degree of the display color as a display format; and a display section configured to display the machining route, based on a coordinate value of the laser machining head calculated by the laser machining head coordinate calculator and a display format set by the display format setting section;


wherein at least one of the display color of the laser and the display density of the display color is changed in accordance with the laser output value acquired by the laser output acquiring section.

and at least one of the display color of the [second data] and the shade of the display color of the [second data] is changed in accordance with the [second data] acquired by the [second data acquiring section].
wherein at least one of the display color of the laser and the display density of the display color is changed in accordance with the laser output value acquired by the laser output acquiring section.


US Patent 10,449,639 claim 1 does not teach a second data acquiring section configured to acquire second data relating to the laser machining, and a second display format setting section.
Shapiro does teach a second data acquiring section configured to acquire second data relating to the laser machining (0092 0148 “A detector can detect the light reflected off a surface.”, the detected reflected light corresponds to the second data)
a second display format setting section (0092 “The cameras can also detect scattered light, for example if a user is attempting to cut a reflective material.”, 0162)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the laser route display teachings of US Patent 
Claims 2-7 depend from claim 1 and are rejected due to their dependency on claim 1. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4,and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US PUB. 20170235293, herein Shapiro) in further view of Hasebe et al (US PUB. 20030216830, herein Hasebe). 
	Regarding claim 1, Shapiro teaches A machining route display device for displaying a machining route (0073 “using cameras to provide images of, for example, the CNC machine 100, the material being operated on by the CNC machine, the environment of the CNC machine 100 (if there is debris accumulating or smoke present), or any combination of these. These cameras can then route their output to a computer for processing…viewing the CNC machine 100 in operation and analyzing the image data”) in a laser machine for laser machining a workpiece with a laser output from a laser machining head while relatively moving the laser machining head and the workpiece with at least one drive shaft (0053 “The head 160, in some implementations, can be configured to include a combination of optics, electronics, and mechanical systems that can, in response to commands, cause a laser beam or electromagnetic radiation to be delivered to cut or engrave the material 140” 0180-0181), the device comprising: 
a positional information acquiring section configured to acquire positional information of the at least one drive shaft for each predefined control cycle (0055 “the position and orientation of the optical elements inside the head 160 can be varied to adjust the position, angle, or focal point of a laser beam. For example, mirrors can be shifted or rotated, lenses translated, etc. The head 160 can be mounted on a translation rail 170 that is used to move the head 160 throughout the enclosure.”, 0189-0191); 
a laser machining head coordinate calculator configured to calculate a coordinate value of the laser machining head from the positional information of the at least one drive shaft (0055, 0074 “Cameras can be mounted inside the CNC machine 100 to acquire image data during operation of the CNC machine 100…graphic overlays of data superimposed upon the image such as GPS coordinates,”, the coordinate information based on the position is found and displayed) and machine configuration information of the laser machine (0081 “for a CNC machine 100 that is a laser cutter, the laser can be instructed to reduce or increase power or turn off. Also, the updated instructions can include different parameters for motion plan calculation, or making changes to an existing motion plan, which could change the motion of the head”), 
a first data acquiring section configured to acquire first data relating to the laser machining (0133 “to determine a minimum power to make a cut with a laser cutter, cuts of increasing power can be made until the material 140 is penetrated. Cuts of lower power can be measured for cases in which the user wishes to mark but not penetrate the surface. The camera can also capture how cuts at different power levels, speeds, and so on, will look like. For , 
a second data acquiring section configured to acquire second data relating to the laser machining (0092 0148 “A detector can detect the light reflected off a surface.”, the detected reflected light corresponds to the second data), 
a first display format setting section configured to set at least one of a display [color] of the first data (0133 “With a camera, calibration passes can be made over the material 140 to determine appropriate settings for the desired task. In one implementation, to determine a minimum power to make a cut with a laser cutter…The camera can also capture how cuts at different power levels, speeds, and so on, will look like…With a camera, the resulting visual appearance of the material 140 can be determined”) [and a shade of the display color as a display format of the first data], 
a second display format setting section configured to set at least one of a display [color] of the second data (0092 “The cameras can also detect scattered light, for example if a user is attempting to cut a reflective material.”, 0162) [and a shade of the display color as a display format of the second data], and a display section configured to display the machining route based on coordinate values of the laser machining head calculated by the laser machining head coordinate calculator (0073 “using cameras to provide images of, for example, the CNC machine 100, the material being operated on by the CNC machine, the environment of the CNC machine 100 (if there is debris accumulating or smoke present), or any combination of these. These cameras can then route their output to a computer for processing…viewing the CNC machine 100 in operation and analyzing the image data”, 0074 “Cameras can be mounted inside the CNC machine 100 to acquire image data during operation of the CNC machine 100…graphic overlays of data superimposed upon the image such as GPS coordinates,”) and the display formats set by the first display format setting section and the second display format setting section (0133, 0092 0162). 

Hasebe does teach display color of the first data (first data is taught by Shapiro as shown above) and a shade of the display color as a display format of the first data (0018 “gradation of color brightness according to the magnitude of a curvature radius is also preferably employed”, 0076 “display property is given in the form of display colors.”, fig. 7 0078, based on the data, shades of color brightness are used to display the data. The data is of the machining route as shown in fig. 7 and 0078)
display color of the second data (second data is taught by Shapiro) and a shade of the display color as a display format of the second data (0104 “At S23, a movement direction of a minute segment relative to the specific axis is evaluated so as to determine whether the movement directs in a negative, positive, or zero direction. Subsequently, a display color is determined (S24), and the tool locus is displayed in color which is discriminatively determined according to a movement direction,”, colors are also determined for another data format)
wherein at least one of the display color of the first data and the shade of the display color of the first data is changed in accordance with the first data acquired by the first data acquiring section (0018, 0076, 0078, fig 7) and at least one of the display color of the second data and the shade of the display color of the second data is changed in accordance with the second data acquired by the second data acquiring section (0104).


Regarding claim 2, Shapiro and Hasebe teach the machining route display device according to claim 1.
Shapiro further teaches wherein the first data acquiring section is a laser output acquiring section configured to acquire a laser output value of the laser outputted from the laser machining head (0133 “to determine a minimum power to make a cut with a laser cutter, cuts of increasing power can be made until the material 140 is penetrated. Cuts of lower power can be measured for cases in which the user wishes to mark but not penetrate the surface. The camera can also capture how cuts at different power levels, speeds, and so on, will look like. For example, light-color plywood may get slightly darker when the laser is activated at 20% power at maximum speed.”), 
and the second data acquiring section is a reflected light acquiring section configured to acquire reflected light reflected by the laser on the workpiece (0092 “The cameras can also detect scattered light, for example if a user is attempting to cut a reflective material.”, 0148).  

Regarding claim 4, Shapiro and Hasebe teach the machining route display device according to claim 1.
Shapiro and Hasebe further teach further comprising a third data acquiring section configured to acquire third data (Hasebe, 0133 “XYZ axial data is all input from an NC data  related to the laser machining (Shapiro 0053), 
and a third display format setting section configured to set at least one of a display color of the third data and a shade of the display color as a display format of the third data (Hasebe, 0135 “a tool locus is displayed like a contour line in a manner of being discriminated by color”, 0164, the data being displayed with color corresponds to a third data), 
wherein the display section display the machining route based on the coordinate values of the laser machining head (Shapiro 0055, 0074) and the display formats set by the first display format setting section (Hasebe 0018, 0076), the second display format setting section (Hasebe 0104), and the third display format setting section (Hasebe 0135 0164), 
and at least one of the display color of the third data and the shade of the display color is change in accordance with the third data acquired by the third data acquiring section (Hasebe, 0135 “a tool locus is displayed like a contour line in a manner of being discriminated by color”, 0164, fig. 26 S8).
Regarding claim 6, Shapiro and Hasebe teach the machining route display device according to claim 2.
Shapiro teaches wherein the laser output value obtained by the laser output acquiring section is a laser output command value of the laser machining head obtained from a machining program, an actual laser output value of the laser machining head obtained using a laser power sensor, or a difference between the laser output command value and the actual laser output value (0133 “to determine a minimum power to make a cut 

Regarding claim 7, Shapiro and Hasebe teach the machining route display device according to claim 1. 
Shapiro teaches wherein the positional information obtained by the positional information acquiring section is positional information determined from a machining program for machining the workpiece with the laser or positional information determined by a position detector configured to drive the at least one drive shaft (0055 “the position and orientation of the optical elements inside the head 160 can be varied to adjust the position, angle, or focal point of a laser beam. For example, mirrors can be shifted or rotated, lenses translated, etc. The head 160 can be mounted on a translation rail 170 that is used to move the head 160 throughout the enclosure.” 0003, 0190 positional information is determined for machining the workpiece with the laser based on adjustments).

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US PUB. 20170235293, herein Shapiro) in further view of Hasebe et al (US PUB. 20030216830, herein Hasebe) in further view of Kurokawa et al (US PUB. 20160082545, herein Kurokawa). 

Regarding claim 3, Shapiro and Hasebe teach the machining route display device according to claim 1.
Shapiro further teaches wherein the first data acquiring section is a laser output acquiring section configured to acquire a laser output value of the laser outputted form the laser machining head (0133 “to determine a minimum power to make a cut with a laser cutter, cuts of increasing power can be made until the material 140 is penetrated. Cuts of lower power can be measured for cases in which the user wishes to mark but not penetrate the surface. The camera can also capture how cuts at different power levels, speeds, and so on, will look like. For example, light-color plywood may get slightly darker when the laser is activated at 20% power at maximum speed.”).
Shapiro and Hasebe do not teach and the second data acquiring section is a gap measurement unit configured to measure a gap between the laser machining head and the workpiece.
Kurokawa does teach and the second data acquiring section is a gap measurement unit configured to measure a gap between the laser machining head and the workpiece (0043 “When moving the machining head 24 in G00, it is performed in a state in which the machining head 24 has been raised to a position (Z-shaft coordinates) higher than a predetermined value (retraction height).”, 0044, 0045 “When moving the machining head 24 in G01, while adjusting the height of the machining head 24 such that the distance between the machining head 24 and the workpiece 5 becomes shorter than the case of the rapid traverse command”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the laser head route displaying teachings of Shapiro with the NC machining color based displaying of route data teachings of Hasebe with the NC programming generation teachings of Kurokawa since Kurokawa teaches a means for performing laser machining in a short time while preventing machining defects (0009). 

Regarding claim 5, Shapiro and Hasebe teach The machining route display device according to claim 4.
 wherein the first data acquiring section is a laser output acquiring section configured to acquire a laser output value of the laser outputted from the laser machining head (0133 “to determine a minimum power to make a cut with a laser cutter, cuts of increasing power can be made until the material 140 is penetrated. Cuts of lower power can be measured for cases in which the user wishes to mark but not penetrate the surface. The camera can also capture how cuts at different power levels, speeds, and so on, will look like. For example, light-color plywood may get slightly darker when the laser is activated at 20% power at maximum speed.”), 
the second data acquiring section is a reflected light acquiring section configured to acquire reflected light reflected by the laser on the workpiece (0092 “The cameras can also detect scattered light, for example if a user is attempting to cut a reflective material.”, 0148).
Shapiro and Hasebe do not teach and the third data acquiring section is a gap measurement unit configured to measure a gap between the laser machining head and the workpiece.
Kurokawa does teach and the third data acquiring section is a gap measurement unit configured to measure a gap between the laser machining head and the workpiece (0043 “When moving the machining head 24 in G00, it is performed in a state in which the machining head 24 has been raised to a position (Z-shaft coordinates) higher than a predetermined value (retraction height).”, 0044, 0045 “When moving the machining head 24 in G01, while adjusting the height of the machining head 24 such that the distance between the machining head 24 and the workpiece 5 becomes shorter than the case of the rapid traverse command”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the laser head route displaying teachings of Shapiro with the NC machining color based displaying of route data teachings of Hasebe with 

Relevant Prior Art 
	Satoyoshi (US PUB. 20190113335) has been determined to be relevant prior art since Satoyoshi teaches a means a means for detecting reflected light. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.